Citation Nr: 0614018	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected prostatitis.

2.  Entitlement to an increased disability rating for 
service-connected sinusitis and allergies, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1983 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the VA Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for prostatitis and sinusitis and 
allergies.  Noncompensable (zero percent) disability ratings 
were assigned.  
In a November 2002 rating decision, the RO increased the 
veteran's service-connected sinusitis and allergies to 10 
percent disabling.  The veteran and his representative 
indicated continued dissatisfaction with this rating in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

This case was previously before the Board in June 2004 and in 
July 2005.  It was remanded for further evidentiary 
development, including VA genitourinary and otolaryngology 
examinations [which were completed in September 2005].  
In November 2005, the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case which continued 
to deny the veteran's claims.  The case has been returned to 
the Board for further appellate proceedings.  

The issue of entitlement to an increased disability rating 
for service-connected sinusitis and allergies is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Other than erectile dysfunction which has been separately 
compensated, the veteran's prostatitis is currently 
asymptomatic.

2.  The evidence does not show that the veteran's service-
connected prostatitis is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for prostatitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2005).   

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the April 2000 
SOC.  Specifically, the April 2000 SOC detailed the relevant 
rating criteria for the veteran's service-connected prostate 
disability.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated December 3, 2001 and December 18, 2003 and in a letter 
from the Appeals Management Center (AMC) [subsequent to the 
June 2004 remand] dated July 26, 2004, whereby the veteran 
was advised of the provisions relating to the VCAA.  
Specifically, he was advised in the December 2003 and July 
2004 VCAA letters that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
from SSA and VA outpatient facilities.  The December 2003 and 
July 2004 VCAA letters also informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency.  With respect to private treatment 
records, all three letters included copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
asked in the letters that the veteran complete this release 
so that VA could obtain these records on his behalf.  The 
December 2003 and July 2004 letters further emphasized: "You 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency." [Emphasis in original].  
The veteran was also advised in the July 2004 VCAA letter 
that VA examinations were being scheduled in order to make a 
decision on his claims [they were conducted in September 
2005].  

Finally, the Board notes that the December 2001 and December 
2003 VCAA letter specifically requested of the veteran: 
"Tell[] us about any additional information or evidence that 
you want us to try to get for you."  The July 2004 VCAA 
letter added: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  These requests comply 
with the requirements of 38 C.F.R. § 3.159 (b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  Additionally, the provisions of 38 C.F.R. § 3.159 were 
detailed in the November 2002 and November 2005 SSOCs.

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
August 1999.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
The VCAA was not enacted until November 2000.  Furnishing the 
veteran with VCAA notice prior to the adjudication in August 
1999 was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the December 2001, December 2003 and July 2004 VCAA letters, 
and his claim was readjudicated in the November 2005 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to such 
notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

In this case, element (1) is not in dispute.  The veteran has 
been provided appropriate notice as to elements (2), (3), and 
(4) as described above.  Any current lack of advisement as to 
element (5), effective date, is rendered moot via the RO's 
denial of a compensable rating for the veteran's prostatitis.  
In other words, any lack advisement as to that element is 
meaningless, because a compensable disability rating [and 
therefore an effective date] was not assigned.  

Because as discussed below the Board is denying the veteran's 
claim, element (5) remains moot.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran.  
Additionally, the veteran was provided with VA examinations 
in June 1999 and September 2005, the results of which will be 
discussed below.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected prostatitis.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Specific rating criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected prostatitis, under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 [prostate gland injuries, 
infections, hypertrophy, postoperative residuals].  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 8100 (2005).

Voiding dysfunction:

60 %  Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress Incontinence: 
Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day;

40 %  Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day;

20 %  Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.

Urinary tract infection:

Poor renal function: Rate as renal dysfunction.

30%  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  

10%  Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management.

38 C.F.R. Part 4, § 4.115a (2005).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7527 applies specifically to the veteran's 
prostatitis.  There is no other diagnostic code which rates 
the prostate gland.  The veteran has suggested no other 
diagnostic, code and the Board cannot identify a diagnostic 
code that would be more appropriate to the veteran's 
diagnosed prostatitis and his claimed symptoms.  Therefore, 
the Board will evaluate the veteran's service-connected 
prostate disability under Diagnostic Code 7527.  

Schedular rating

As has been discussed in the law and regulations section 
above, under Diagnostic Code 7527, the question becomes 
whether voiding dysfunction or urinary tract infection is 
more predominant in regards to the veteran's prostatitis.  
The Board will discuss each in turn.

In terms of voiding dysfunction, there is no evidence that 
the veteran wears any absorbent materials that must be 
changed less than two times per day.  During the June 1999 VA 
examination he did not indicate use of an appliance or the 
wearing of absorbent materials to control voiding.  In a VA 
outpatient record dated in February 2001, the veteran 
specifically denied any urinary problems.  A follow-up VA 
treatment record dated in June 2001 demonstrates the veteran 
had "no more dysuria or problems suggestive of 
prostatitis."  

A private record from Dr. Y.W. indicates that in January 
2003, the veteran denied dysuria, hematuria and incontinence.  
Though the veteran mentioned he had to get up once or twice 
during the night to urinate, Dr. Y.W. noted such was due to 
high fluid intake.  Urinanalysis at the time was negative.  
In a private treatment record from J.R.A. Jr., M.D., dated in 
January 2003, the veteran specifically denied diminished 
urine stream caliber, sensation of incomplete bladder 
emptying with voiding, dysuria and hematuria.  Laboratory 
testing was normal.  

During the veteran's September 2005 VA genitourinary 
examination, the veteran specifically denied any urinary 
incontinence.  He stated that he urinated 3-4 times per day 
and once or twice at night.  His stream was strong with no 
hesitancy, burning, dysuria, hematuria or dribbling.  
Moreover, the examiner noted that the veteran he has never 
required a catheter, dilator or drain.

There is no evidence to the contrary.  Voiding dysfunction, 
according to the veteran's reports and the objective medical 
evidence of record, is nil.

In terms of urinary tract infection, there is no medical 
evidence in the claims folder indicating that urinary tract 
infection exists or ever existed.  During the September 2005 
VA examination the veteran specifically denied that he has 
ever been hospitalized for an urinary tract disease.  

During the September 2005 VA examination, the veteran 
indicated that his prostatitis necessitated use of 
antibiotics at least 20 to 30 times since he was first 
diagnosed with the condition.  However, the medical evidence 
of record does not support this contention.  The veteran 
stated in June 1999 that he was treated for prostate problems 
(and not necessarily urinary tract infection) only once post-
service.  Private treatment records from Dr. Y.W. a 
consistent with that report; those records show one notation 
in 1995 of complaints related to his service-connected 
prostatitis.  The veteran was prescribed an antibiotic by Dr. 
J.R.A., Jr., in January 2003, but there seem to be no other 
documented prescriptions for antibiotics to treat 
prostatitis. 

 Based on the medical evidence of record, which shows only 
one course of antibiotics in a decade, the Board finds that 
the statement from the veteran of having over 20 courses of 
antibiotics from prostatitis in his post-service years to be 
lacking credibility and therefore probative value.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein [in evaluating the evidence and rendering 
a decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  See also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

The veteran has been provided ample opportunity to present 
evidence indicating or even suggesting that numerous courses 
of antibiotics have been prescribed.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

In short, there is no evidence of urinary tract infections 
long-term drug therapy, 1-2 hospitalizations per year or 
intermittent intensive management.  Finally, there is no 
indication in the medical evidence of poor renal function.  

Therefore, the medical evidence of record demonstrates that 
the veteran's prostatitis is currently asymptomatic.  The 
medical evidence in the veteran's favor indicates at most 
isolated and sporadic problems.  Though the veteran indicated 
occasional dysuria at the time of the June 1999 VA 
examination, such has apparently resolved, as the veteran 
specifically denied dysuria in February 2001 and continued to 
deny such at the time of the September 2005 VA examination.  
Additionally, although the veteran was prescribed antibiotics 
for prostatitis in January 2003, the medical record as a 
whole demonstrates this was one isolated event.  These minor 
and isolated symptoms are not sufficient evidence to allow 
for a compensable disability rating under the criteria in 
Diagnostic Code 7527. 

The only other documented complaint from the veteran 
concerning his service-connected prostatitis involves sexual 
dysfunction.  The RO has separately granted service 
connection for erectile dysfunction secondary to service-
connected prostatitis, as well as special monthly 
compensation based on loss of use of a creative organ 
pursuant to 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. 
§ 3.350(a) (2005).  Accordingly, those complaints, which 
clearly have been demonstrated to exist, are compensated by 
VA.  To again compensate the veteran for such symptoms would 
be violative of the RO's antipyramiding regulation, 38 C.F.R. 
§ 4.14 (2005).  

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's service-connected prostatitis, when 
analyzed under both voiding dysfunction and urinary tract 
infection.

Fenderson considerations

As alluded to above, in Fenderson, supra, the Court discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record, which has been 
discussed in some detail above, does not indicate that the 
symptomatology of the veteran's service-connected prostatitis 
has changed significantly since the effective date of service 
connection, June 30, 1998.  As indicated above, the prostate 
condition, except for the related and separately compensated 
erectile dysfunction, is essentially asymptomatic.  

Based on the record, the Board finds that a noncompensable 
disability rating is properly assigned for the entire appeal 
period.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the April 2000 SOC the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issue on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's prostatitis.  Indeed, as discussed above, the 
prostatitis is essentially asymptomatic.  There also is no 
evidence of hospitalization for prostatitis complaints.  

With respect to marked interference with employment, the 
veteran is currently 47 years old and was employed as a 
postal worker at the time of the September 2005 VA 
examination.  There is no indication from the medical 
evidence of record that his service-connected prostatitis 
markedly interferes with his ability to work.  Indeed, by the 
veteran's self report he only need to urinate 3-4 times 
daily, which is hardly suggestive of marked interference with 
employment. 

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for prostatitis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for prostatitis 
is denied.


REMAND

2.  Entitlement to an increased disability rating for 
sinusitis and allergies.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
This has been discussed in some detail above.

With respect to this issue, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As detailed above, this lack of notice 
was deemed nonprejudicial in regards to the veteran's claim 
for a compensable disability rating for prostatitis, as the 
RO denied the veteran's increased rating claim.  In other 
words, any lack advisement as to disability rating or 
effective date was meaningless as to that issue, because an 
increased disability rating [and therefore an effective date] 
was not assigned. 

The same cannot be said of the veteran's sinusitis claim.  As 
detailed in the Introduction, the RO increased the veteran's 
service-connected sinusitis and allergies to 10 percent 
disabling in a November 2002 rating decision.  Because the 
veteran has received no notice as to disability rating and 
effective date, it would be prejudicial to proceed to a 
decision on the merits at this time.  Accordingly, this issue 
must be remanded for proper notice under Dingess/Hartman, 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

The Board regrets having to once again remand this issue.  
However, the remand is necessary because of the very recent 
precedential decision of the Court in Dingess/Hartman.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA 
should readjudicate the veteran's 
claim of entitlement to an increased 
disability rating for service-
connected sinusitis and allergies.  If 
the benefit sought on appeal remains 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


